o f f i c e o f t h e c h i e f c o u n s e l number release date conex-152214-11 uil department of the treasury i n t e r n a l r e v e n u e s e r v i c e w a s h i n g t o n d c date ------------------ ----------------------------- ---------------------- ---- --------- dear ------------- this letter responds to your inquiry about the mortgage forgiveness debt relief act of the act you asked for a change that would allow taxpayers to exclude income from the cancellation of investment_property mortgage debt from their gross_income unless otherwise provided gross_income means all income from whatever source derived sec_61 of the internal_revenue_code the code gross_income includes cancellation of debt income cod income sec_61 of the code gross_income does not include any amount of a qualified_principal_residence_indebtedness cancelled between date and date sec_108 of the code as added by sec_2 of the act pub_l_no and as amended by sec_303 the emergency economic stabilization act of pub_l_no div a the term qualified_principal_residence_indebtedness means any debt of up to dollar_figure million dollar_figure million for a married taxpayer filing a separate_return that is incurred to acquire build or substantially improve the taxpayer's principal_residence and secured_by the principal_residence sec_108 and and sec_163 of the code because the statute applies only to qualified principal_residence indebtednesses cancelled between and any change to this requirement would require legislative action the internal_revenue_service has no authority to modify the statutory requirements conex-152214-11 the cancellation of an investment_property mortgage debt may not always result in cod income includible in the debtor's gross_income publication cancelled debts foreclosures repossessions and abandonments available at http www irs gov pub irs-pdf p4681 pdf provides information on exceptions and exclusions applicable to cancellation of debts including those in cases of the debtor's insolvency and the cancellation of certain business mortgage debts or farm debts i hope this information is helpful if you have any questions please contact ---------------- ----- identification_number ------------ at --------------------- sincerely william a jackson chief branch office of associate chief_counsel income_tax accounting
